Abatement Order filed January 5, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                         ____________

                                   NO. 14-11-00941-CV
                                     ____________

                     HECTOR GAINES BARKLEY, III, Appellant

                                              V.

          TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee


                        On Appeal from the 122nd District Court
                               Galveston County, Texas
                          Trial Court Cause No. 10-CV-3087


                           ABATEMENT                  ORDER

       This is an appeal from a judgment signed September 22, 2011. It appears from the
record that the judgment is not final.
       The Texas Supreme Court has advised that if an appellate court is uncertain about
the intent of an order to finally dispose of all claims and parties, it can abate the appeal to
permit clarification by the trial court. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206
(Tex. 2001). Texas Rule of Appellate Procedure 27.2 provides as follows:
       The appellate court may allow an appealed order that is not final to be
       modified so as to be made final and may allow the modified order and all
       proceedings relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2.

       Accordingly, we order the case abated and remanded to the trial court for a period of
thirty days so that the trial court sign a severance order, if necessary. A supplemental
clerk=s record containing the trial court=s severance order shall be filed with the clerk of this
court on or before January 31, 2012.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court=s active docket when the supplemental
clerk’s record is filed in this court. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion. It is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing, if a hearing is required, in compliance with
this court=s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.
       It is so ORDERED.


                                        PER CURIAM




                                               2